[DO NOT PUBLISH]




             IN THE UNITED STATES COURT OF APPEALS
                                                        FILED
                    FOR THE ELEVENTH CIRCUIT   U.S. COURT OF APPEALS
                      ________________________   ELEVENTH CIRCUIT
                                                    MARCH 31, 2008
                                                  THOMAS K. KAHN
                            No. 07-13750
                                                       CLERK
                        Non-Argument Calendar
                      ________________________

                          BIA No. A98-116-326

YUEXIAN LIU,


                                                         Petitioner,

                                  versus

U.S. ATTORNEY GENERAL,

                                                         Respondent.


                      ________________________

                  Petition for Review of a Decision of the
                       Board of Immigration Appeals
                       _________________________

                             (March 31, 2008)

Before MARCUS, WILSON and FAY, Circuit Judges.

PER CURIAM:
      Yuexian Liu, a native and citizen of the People’s Republic of China, through

counsel, seeks review of the Board of Immigration Appeal’s (“BIA”) decision

affirming without opinion the Immigration Judge’s (“IJ”) denial of her application

for asylum and withholding of removal under the Immigration and Nationality Act

(“INA”) and relief under the United Nations Convention Against Torture and

Other Cruel, Inhuman, or Degrading Treatment or Punishment (“CAT”). Liu, a

native and citizen of the People’s Republic of China, argues that the IJ

misconstrued the grounds of her claim for relief. On appeal, Liu argues that her

claim was not that she was or would be persecuted for practicing Catholicism at an

unregistered church, as the IJ contended, but that she was or would be persecuted

because she refused to enter into a “state-decreed” marriage with a non-Catholic

whom she did not love. Liu likewise argues that the issue that the IJ should have

considered was whether young women in rural China who resist forced marriages

for religious reasons comprise a “particular social group” for asylum purposes. Liu

states that the IJ’s credibility findings were immaterial because he made them in

reference to the wrong claim. For the reasons discussed more fully below, we hold

that we lack jurisdiction over this claim because Liu failed to present it to the IJ or

BIA. Accordingly, we dismiss Liu’s petition in part and deny it in part.

                                           I.

      In her application for asylum, withholding of removal, and CAT relief, Liu
                                            2
alleged that she was persecuted and tortured on account of her religion and

political opinion. Specifically, Liu claimed that, while living in China, she

became a Catholic and joined a church that was not registered with the Chinese

government. She actively participated in her church’s secret services. She also

proselytized at her high school. In December 2001, school officials “interrogated”

her on her efforts to spread Catholicism at school. They forced her to “stand in the

piercing wind as punishment” and sign a letter promising to cease proselytizing

and participating at her church. They also made her choose between dropping out

or being expelled, and she chose the former.

      In 2003, while she and others were celebrating Easter mass at her church,

“village cadres” interrupted and dispersed the meeting. They detained Liu for

questioning on the whereabouts of the church’s priest. Liu refused to cooperate

and suffered “mistreatment and abuse.” Eventually, Liu told the cadres that she

had not attended mass previously and only attended the Easter service out of

curiosity. The cadres released her, but warned that she would be “harshly

punish[ed]” if they discovered continued participation.

      In July 2003, the village head’s son asked Liu to marry him. She refused

because she was not fond of him and he was much older than she. Insulted by her

refusal, the village head’s son had someone secretly follow Liu. In this way, the

cadres learned that Liu continued to attend meetings at her church. They went to
                                          3
her family’s home to arrest her, but she was not there. A family member warned

her not to return, and she went to stay with a relative. The cadres continued to look

for her at her family’s home and threatened harm to her family if they did not turn

her in and “merciless[]” punishment to Liu once captured. Not wishing to hide

forever, Liu traveled to the United States.

      At her asylum hearing, Liu reiterated this account. She also further

explained that, when the village head’s son proposed, she refused because he was

“against the Catholic religion,” was older than she, was a drunkard, and gambled

and slept with prostitutes. Because of her refusal, the village head had her

followed. Not knowing that she was being followed, she continued to attend her

church’s secret meetings. After the village head reported her religious activity, the

cadres attempted to arrest her.

      After considering this, and other, evidence, the IJ concluded that Liu had not

provided credible evidence that she was or would be persecuted for practicing

Catholicism, such that she had not satisfied her burden of proof for asylum,

withholding of removal, or CAT relief. Specifically, the IJ reasoned in part that

Liu failed to provide detail about her purported persecution or torture at the hands

of the cadres, and her demeanor, when stating that she had been persecuted and

tortured, was devoid of emotion. The IJ also reasoned that Liu did not establish

that she had religious reasons for refusing to marry the village head’s son, such that
                                              4
any harm that followed her refusal was not related to this protected ground.

      In her appeal to the BIA, Liu argued that the IJ erred in finding that her

testimony was incredible. Liu argued that, while it was true that she provided little

detail about her persecution and torture at the hands of the cadres, her alleged lack

of emotion could have been a “cultural reaction” that said nothing of her

believability. Liu also argued that she clearly stated that one of the reasons she did

not want to marry the village head’s son was that he was anti-Catholic.

                                            II.

      When the BIA affirms without opinion the IJ’s decision, as here, we review

the IJ’s decision. See Mendoza v. U.S. Att’y Gen., 327 F.3d 1283, 1284 n.1 (11th

Cir. 2003). We review the IJ’s legal determinations de novo. D-Muhumed v. U.S.

Att’y Gen., 388 F.3d 814, 817 (11th Cir. 2004). We will not, however, disturb the

IJ’s factual determinations so long as they are supported by “reasonable,

substantial, and probative evidence on the record considered as a whole.” Al

Najjar v. Ashcroft, 257 F.3d 1262, 1283-84 (11th Cir. 2001) (describing the highly

deferential “substantial evidence test”).

      An alien who arrives in or is present in the United States may apply for, inter

alia, asylum, withholding of removal, and CAT relief. INA §§ 208(a)(1), 241, 8

U.S.C. §§ 1158(a)(1), 1231(b)(3)(A), 8 C.F.R. § 208.16(c). To qualify for asylum,

the alien must prove that she is a refugee. Al Najjar, 257 F.3d at 1284 (citing 8
                                            5
U.S.C. § 1101(a)(42)(A)). To establish refugee status, the alien must establish,

through specific, detailed facts, (1) her past persecution on account of a protected

ground, or (2) her “well-founded fear” that she will be persecuted in the future

because of a protected ground. 8 C.F.R. § 208.13(a), (b); see Al Najjar, 257 F.3d

at 1287.

      To qualify for withholding of removal, the alien must show that it is more

likely than not that his life or freedom would be threatened on account of race,

religion, nationality, membership in a particular social group, or political opinion.

Mendoza, 327 F.3d at 1287 (citing 8 U.S.C. § 1231(b)(3)(A)). To prove CAT

relief eligibility, the alien must prove that it is more likely than not that he would

be tortured if he returned to his country. Al Najjar, 257 F.3d at 1303.

      We lack jurisdiction, however, to consider such claims that have not been

presented first to the IJ and BIA, as an alien must exhaust the administrative

remedies available to him prior to obtaining judicial review. Melian v. INS, 987

F.2d 1521, 1526 (11th Cir.1993). Likewise, [w]hen an appellant fails to offer

argument on an issue, that issue is abandoned.” Sepulveda v. U.S. Att’y Gen., 401

F.3d 1226, 1228 n.2 (11th Cir. 2005).

                                         III.

      Here, we note that Liu has abandoned any argument on the merits of the IJ’s

decision.   See Sepulveda, 401 F.3d at 1228 n.2. In her appellate briefs, Liu did
                                            6
not address the IJ’s treatment of the religious persecution claim. Rather, she only

argued that the IJ misconstrued her arguments and that she did not make this

religious persecution claim. Likewise, Liu did not challenge the IJ’s credibility

findings. Rather, she stated only that the credibility findings were immaterial.

Accordingly, because Liu did not offer argument on these issues, they do not merit

relief. See Sepulveda, 401 F.3d at 1228 n.2.

      With regard to the claim that Liu argues she actually made, we do not have

jurisdiction. See Melian, 987 F.2d at 1526. Liu did not argue before the IJ or BIA

that she was persecuted on account of her membership in a particular social group

comprised of Chinese women who resist forced marriages for religious reasons. In

her application, Liu did not check that she was applying for relief on social-group

grounds. Also, while Liu discussed her refusal to marry the village head’s son in

her application, she did so to explain how the cadres learned that she was

participating in her church’s secret services. Furthermore, she did not suggest that

she refused the marriage proposal for religious reasons.

      Likewise, at her individual hearing, Liu primarily discussed being

persecuted because of her Catholicism. While she discussed her refusal to marry

the village head’s son, she again did so as a means of explaining how the cadres

learned of her attendance at her church’s secret meetings. Although she stated this

time that she refused the proposal because the village head’s son was “against the
                                          7
Catholic religion,” she did not allege that the cadres knew this to be one of her

reasons and allegedly persecuted her for it.

       Furthermore, while Liu repeated in her brief on appeal to the BIA that she

refused to marry the village head’s son in part because he was anti-Catholic, she

did not raise a social-group claim or explain that her claim was something other

than that she was persecuted because of her Catholicism. Accordingly, because

Liu never framed her claim in terms of social-group inclusion or being persecuted

for refusing a forced marriage on religious grounds, rather than for participating in

unsanctioned Catholic services, she did not exhaust her appellate claim before the

IJ and BIA, such that we must dismiss the claim. See Melian, 987 F.2d at 1526.

       Finally, Liu has abandoned her CAT relief claim. See Sepulveda, 401 F.3d

at 1228 n.2. On appeal, Liu does not address her CAT relief claim or argue that

she was or would be tortured, either for practicing Catholicism in an unsanctioned

church or resisting a forced marriage. Accordingly, because she fails to offer

argument on this issue, it does not merit relief. See Sepulveda, 401 F.3d at 1228

n.2.

       In light of the foregoing, Liu’s petition is DISMISSED in part and DENIED

in part.




                                           8
9